The amount of expenditure required to have remedied the defect from which the plaintiff received her injury had some tendency to show whether the defendants were guilty a want of care in not making repairs before the accident. Taylor v. Railway, 48 N.H. 304, 316. The evidence was competent. Being competent for some purpose, the verdict cannot be disturbed, since it does not appear that it was offered for a purpose for which it was incompetent. Rogers v. Kenrick, 63 N.H. 335; Smith v. Morrill, 71 N.H. 409,411; Reagan v. Railway, 72 N.H. 298. The presumption is, in the absence of exception, that the jury were properly instructed as to the legal tendency of the evidence, and that they followed the instructions given. Lawrence v. Towle, 59 N.H. 28, 31; Mitchell v. Railroad, 68 N.H. 96, 117.
Exception overruled.
All concurred.